                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:19-CV-533-FL


 KATHRYN D. JOHNSON,                      )
                                          )
                       Plaintiff,         )
                                          )
       v.                                 )
                                                                     ORDER
                                          )
 WILLIAM P. BARR, Attorney General of )
 the United States Department of Justice, )
                                          )
                       Defendant.



       This matter is before the court on defendant’s motion for summary judgment pursuant to

Federal Rule of Civil Procedure 56 (DE 21) and plaintiff’s motion for an extension of time to

respond (DE 32). Although the time for briefing has not yet expired, for efficient administration

of the case, the court finds that the issues are capable of review. For the following reasons,

defendant’s motion for summary judgment is denied without prejudice, and plaintiff’s motion for

an extension of time to respond is denied as moot.

                                         BACKGROUND

       Plaintiff, a former Special Agent of the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (“ATF”), commenced this action pro se on November 22, 2019, alleging discrimination

and retaliation on the basis of sex, in violation of Title VII of the Civil Rights Act of 1964 as

amended, 42 U.S.C. § 2000e, et seq. (“Title VII”). Plaintiff seeks compensatory damages,

reinstatement, back pay, lost benefits, costs and attorneys’ fees.




           Case 5:19-cv-00533-FL Document 33 Filed 10/29/20 Page 1 of 3
        On June 29, 2020, defendant moved for summary judgment on plaintiff’s claims. In

support, defendant relies upon declarations of Ernesto Diaz and Timothy Sloan, plaintiff’s former

ATF supervisors. Defendant also relies up excerpts of an administrative record of proceedings

before defendant and the United States Equal Employment Opportunity Commission (EEOC),

pertaining to plaintiff’s claims of discrimination and retaliation. On October 20, 2020, plaintiff

moved for a fourth extension of time to respond to defendant’s motion.

                                   COURT’S DISCUSSION

        Under the circumstances of this case, the court finds defendant’s motion for summary

judgment to be premature, where defendant has not responded to plaintiff’s complaint, and the

parties have not commenced discovery. See Fed. R. Civ. P. 56(d); Evans v. Techs. Applications

& Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996) (“As a general rule, summary judgment is

appropriate only after ‘adequate time for discovery.’”) (quotation omitted); Rosenfeld v. Dep’t of

Army, 769 F.2d 237, 243 (4th Cir. 1985) (“Prior administrative findings may or may not be

considered evidence by the federal courts in a de novo review [of a discrimination claim], and

evidence previously presented may be taken into account, but the [EEOC’s] findings are not

preclusive and the district court must independently determine whether any genuine issue of

material fact exists.”).

         Accordingly, the court in its discretion denies without prejudice defendant’s motion for

summary judgment. Defendant may file a renewed motion for consideration in the context of a

more developed record, after the parties have had adequate opportunity for discovery.

                                        CONCLUSION

        Based on the foregoing, defendant’s motion for summary judgment (DE 21) is DENIED

WITHOUT PREJUDICE, and plaintiff’s motion for an extension of time to respond (DE 32) is



                                                2

           Case 5:19-cv-00533-FL Document 33 Filed 10/29/20 Page 2 of 3
DENIED AS MOOT. Defendant is DIRECTED to respond to plaintiff’s complaint not later than

November 12, 2020.

      SO ORDERED, this the 29th day of October, 2020.




                                                        _____________________________
                                                        LOUISE W. FLANAGAN
                                                        United States District Judge




                                           3

         Case 5:19-cv-00533-FL Document 33 Filed 10/29/20 Page 3 of 3
